Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Application
The amendments filed July 19, 2021 are acknowledged and have been entered.  However, a Final Office Action follows.


Objection to the Disclosure 
37 CFR 1.163 
The following is a quotation of section (a) of 37 CFR 1.163: 
(a) The specification must contain as full and complete a disclosure as possible of the plant and the characteristics thereof that distinguish the same over related known varieties, and its antecedents, and must particularly point out where and in what manner the variety of plant has been asexually reproduced.  In the case of a newly found plant, the specification must particularly point out the location and character of the area where the plant was discovered. 
 
 	35 USC 112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
IN GENERAL.-The specification shall contain a written description of the 	invention, and of the manner and process of making and using it, in such full, clear, 	concise, and exact terms as to enable any person skilled in the art to which it pertains, or 	with which it is most nearly connected, to make and use the same and shall set forth the 	best mode contemplated by the inventor of carrying out his invention. 
 
The following is a quotation of 35 U.S.C. 112(b): 
 
CONCLUSION.-The specification shall conclude with one or more claims  	particularly pointing out and distinctly claiming the subject matter which the applicant  	regards as his invention. 
 
As specific to United States Plant Patent applications, the specifics of 37 CFR 1.164  			(reproduced below) are controlling: 
 
The claim shall be in formal terms to the new and distinct variety of the specified plant as  		described and illustrated, and may also recite the principal distinguishing characteristics.   		More than one claim is not permitted. 
 
In plant applications filed under 35 U.S.C 161, the requirements of 35 U.S.C. 112 are  			limited.  The following is a quotation of 35 U.S.C. 162: 
 
No plant patent shall be declared invalid for noncompliance with section 112 of this title if the description is as complete as is reasonably possible.  The claim in the specification shall be in formal terms to the plant shown and described. 
The disclosure is objected to under 35 CFR 1.163(a) and under 35 U.S.C. 112(a), first paragraph, because the specification presents less than a full, clear, and complete botanical description of the plant and the characteristics which define same per se and which distinguish the plant from related known cultivars and antecedents. 
More Specifically: 
 
A.  Page 2, line 27, The second, third, and fourth recitations of "fruits" should be deleted and --fruit-- should be inserted in these places.

B.  As stated in the previous Office Action mailed March 18, 2021, N.  Page 8, lines 3-6, Applicant should set forth in the specification additional information relative to the 

C.  As stated in the previous Office Action mailed March 18, 2021, S.  Applicant should set forth in the specification information relative to the instant tree's pedicels including the typical and observed pedicel length, diameter, texture, and color with reference to the employed color chart.  Further, it is not understood how information is set forth in Table 1, characters numbers 4-9 if Applicant was "not able to measure the present invention tree's pedicel length, diameter, texture, and color" as stated in the Remarks page 7, first paragraph.  Correction and/or clarification is necessary.

D.  Page 13, Table 1, Character 1, Applicant states the instant tree is "3.8m" in height.  However, Applicant previously states the instant tree is "2.5 to 3 m" on page 7, line 4.  These recitations are contradictory.  Correction and/or clarification is necessary.

E.  Page 14, Table 1, Character 11, Applicant states the instant tree's Calyx: color of inner side (opened flower, before falling of petals) is "orange (RHS Code: N25B)".  However, Applicant previously states "Strong Yellowish Green (RHS Code: N144A.)" on page 9, lines 4 and 5.  These recitations are contradictory.  Correction and/or clarification is necessary.

F.  Page 15, Table 1, Character 12, Applicant states the instant tree's Corolla: predominant color (inner side) is "light pink (RHS Code: 62D)".  However, Applicant previously states "Light Purplish pink (RSH Code: 65B)" on page 9, line 6.  These recitations are contradictory.  Correction and/or clarification is necessary.

G.  Page 16, Table 1, Character 20, Applicant has not set forth whether the instant plant's stipule/s are "short, medium, or long" or produced.  Correction and/or clarification is necessary.

H.  Page 17, Table 1, Character 27, Applicant should delete this information to correspond with the deletion of this information at page 8, lines 7 and 8.  Correction is necessary.

I.  Page 17, Table 1, Character 28, Applicant states leaf color is "green (RHS Code: 135B)".  However, Applicant previously states upper surface of mature leaf blade is "Dark Green (RHS Code: 136A)" on page 8, line 10 and lower surface of mature leaf blade is "Strong Yellow Green (RHS Code: 144A)" on page 8, lines 11 and 12.  These recitations are contradictory.  Correction and/or clarification is necessary.


J.  Page 20, Table 1, Character 43, Applicant states hue of over color of fruit skin of mature fruit is "dark red (RHS Code: 58B)".  However, Applicant previously states "Dark Red (RHS Code: 59A)" on page 10, line 24.  These recitations are contradictory.  Correction and/or clarification is necessary.

K.  Page 20, Table 1, Character 47, Applicant should delete this information to correspond with the information at page 10, line 28.  Correction is necessary.

L.  Page 21, Table 1, Character 51, Applicant states ground color of fruit flesh is "cream white (RHS Code: 4D)".  However, Applicant previously states "Yellowish White (RHS Code: 155B)" on page 11, line 3.  These recitations are contradictory.  Correction and/or clarification is necessary.

M.  Page 22, Table 1, Character 54, Applicant states anthocyanin coloration around stone is "Red Purple (RHS Code: N58B)".  However, Applicant previously states "Red Purple (RHS Code: N57B)" on page 11, line 12.  These recitations are contradictory.  Correction and/or clarification is necessary.


N.  Page 24, Table 1, Character 65, Applicant states time of leaf bud burst is "March 18".  However, Applicant previously states "March 25" on page 7, line 26.  These recitations are contradictory.  Correction and/or clarification is necessary.


The above listing may not be complete.  Applicant should carefully review the disclosure and import into same any corrected or additional information which would aid in botanically identifying and/or distinguishing the cultivar for which United States Plant Patent protection is sought. 
 
 

 	Claim Rejection 
35 U.S.C. 112, 1st & 2nd Paragraphs 
 	 Claim 1 is rejected under 35 U.S.C. 112, first and second paragraphs as not being supported by a clear and complete botanical description of the plant for the reasons set forth in the Objection to the Disclosure Section above.






Final
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.



 	Future Correspondence 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT L BELL whose telephone number is (571)272-0973.  The examiner can normally be reached on M- Th, 6 - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
K. L. Bell 
 	 	 	 	 	 	 	 	/KENT L BELL/